Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Applicant argues on pages 6-8 regarding the previous 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections of claims 1-20 as well as explaining the current amendments to the claim in light of the aforementioned rejections.  The arguments are persuasive and the rejections are withdrawn.
Claims 1, 2, 17 and 18 have been amended to read: “a controller arranged to determine an amount of gas remaining in the gas cylinder”.  Page 16, lines 8-14 and 19-22 of the specification describes how one skilled in the art may program the controller using variables, such as total time gas is delivered from the gas source, to perform the clamed function of determining an amount of gas remaining.
Regarding claims 15 and 16, upon further consideration, page 7, lines 18 and 19 of the specification describes how the controller may control a valve using control circuitry, which is well-known to one skilled in the art.
Regarding claim 19, upon further consideration, page 15, lines 20 and 21 of the specification describes how the controller may alert a user through a smartphone or other device or display, whether by visual, audible indication, etc., which technology is well-known to one skilled in the art.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 has been amended to require: “a controller arranged to determine an amount of gas remaining in the gas cylinder based on an amount of time that the at least one valve is open to deliver gas into the at least one container, or based on a total volume of beverage dispensed using the gas cylinder.”
	Although Moezidis teaches determining the amount of beverage dispensed based on the volume of gas flowing and Johnson teaches pressure, flow rate and time can be used to calculate a volume of dispensed liquid, no reference teaches a controller that determines an amount of gas remaining and it wouldn’t have been obvious to modify the prior art without improper hindsight analysis. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735.  The examiner can normally be reached on Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J. MELARAGNO/Examiner, Art Unit 3754